 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 7

 8   ALLEN DALE VERGARA,

 9                                Plaintiff,                     Case No. C20-5955-MLP

10           v.                                                  ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                                Defendant.

13

14           On June 14, 2021, this Court issued an Order to Show Cause (dkt. # 7) requesting

15   Plaintiff to demonstrate why the Court should not dismiss the complaint in this matter for failure

16   to prosecute. (Dkt. # 7). On June 18, 2021, Plaintiff filed his response. (Dkt. ## 8, 9.)

17           Plaintiff’s response indicates that though service was effectuated on December 10, 2020,

18   it was recently discovered Plaintiff mistakenly served the U.S. Attorney for Oregon, instead of

19   Washington state. (Dkt. # 9 at ¶¶ 2-4.) Plaintiff has since contacted Defendant and Defendant has

20   represented to Plaintiff that the transcript for this matter is ready and can be filed upon proper

21   service. (Id. at ¶ 5.) Plaintiff has also re-sent service by certified mail. (Id. at ¶ 6.) Plaintiff

22   therefore requests the deadline for service be extended to July 2, 2021, to obtain and submit

23




     ORDER - 1
 1   proof of service and that Defendant be allowed a reasonable time to file an answer thereafter. (Id.

 2   at ¶ 7.)

 3              Under Rule 4(m), the Court may dismiss an action without prejudice if a plaintiff fails to

 4   effect proper service within 90 days of filing the complaint. Fed. R. Civ. P. 4(m). However, if

 5   Plaintiff shows good cause for the failure, the Court must extend the time for service for an

 6   appropriate period. Id.; see Efaw v. Williams, 473 F.3d 1038, 1041 (9th Cir. 2007) (“District

 7   courts have broad discretion to extend time for service under Rule 4(m).”).

 8              Based on Plaintiff’s Response to this Court’s Order to Show Cause (dkt. # 8), and finding

 9   good cause, the Court hereby ORDERS that Plaintiff shall have until July 6, 2021, to effect

10   proper service to Defendant and to file proof of service with the Court. Defendant shall have

11   sixty (60) days from its receipt of service to file its Answer.

12

13              Dated this 21st day of June, 2021.

14

15
                                                             A
16                                                           MICHELLE L. PETERSON
                                                             United States Magistrate Judge
17

18

19

20

21

22

23




     ORDER - 2
